

114 S1879 RS: Interior Improvement Act
U.S. Senate
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 514114th CONGRESS2d SessionS. 1879[Report No. 114–275]IN THE SENATE OF THE UNITED STATESJuly 28, 2015Mr. Barrasso introduced the following bill; which was read twice and referred to the Committee on Indian AffairsJune 9, 2016Reported by Mr. Barrasso, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo improve processes in the Department of the Interior, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Interior Improvement Act.
		2.Definitions
 (a)In generalThe first sentence of section 19 of the Act of June 18, 1934 (commonly known as the Indian Reorganization Act) (25 U.S.C. 479), is amended— (1)by striking The term and inserting Effective beginning on June 18, 1934, the term; and
 (2)by striking any recognized Indian tribe now under Federal jurisdiction and inserting any federally recognized Indian tribe. (b)Retroactive protectionTo the extent a trust acquisition by the Secretary of the Interior pursuant to the Act of June 18, 1934 (commonly known as the Indian Reorganization Act) (25 U.S.C. 461 et seq.), is subjected to a challenge based on whether an Indian tribe was federally recognized or under Federal jurisdiction on June 18, 1934, that acquisition is ratified and confirmed.
 3.Land acquisition applicationsThe Act of June 18, 1934 (commonly known as the Indian Reorganization Act), is amended by inserting after section 5 (25 U.S.C. 465) the following:  5A.Land acquisition applications (a)DefinitionsIn this section:
 (1)ApplicantThe term applicant means an Indian tribe or individual Indian (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) who submits an application under subsection (b).
 (2)ApplicationThe term application means an application submitted to the Department by an Indian tribe or individual Indian under subsection (b).
 (3)ContiguousThe term contiguous— (A)means 2 parcels of land having a common boundary, notwithstanding the existence of non-navigable waters or a public road or right-of-way; and
 (B)includes parcels that touch at a point.
 (4)Contiguous jurisdictionThe term contiguous jurisdiction means any county, county equivalent, or Indian tribe with authority and control over the land contiguous to the land under consideration in an application.
 (5)County and county equivalentThe terms county and county equivalent mean the largest territorial division for local government within a State with the authority to enter into enforceable cooperative agreements with Indian tribes or individual Indians, as appropriate.
 (6)DepartmentThe term Department means the Department of the Interior. (7)Economic impactThe term economic impact means any anticipated costs associated with the development of or activity on the land under consideration in an application, including associated costs to a contiguous jurisdiction for utilities, public works, public safety, roads, maintenance, and other public service costs.
 (8)Final decisionThe term final decision means a decision that is final for the Department, as determined or defined by the Secretary.
 (9)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (10)SecretaryThe term Secretary means the Secretary of the Interior. (b)Applications (1)In generalAn Indian tribe or individual Indian seeking to have off-reservation fee or restricted land taken into trust for the benefit of that Indian tribe or individual Indian shall submit an application to the Secretary at such time, in such manner, and containing such information as this section and the Secretary require.
 (2)RequirementsThe Secretary may approve complete applications described in paragraph (1) on a discretionary basis, subject to the condition that the application includes—
 (A)a written request for approval of a trust acquisition by the United States for the benefit of the applicant;
 (B)the legal name of the applicant, including, in the case of an applicant that is an Indian tribe, the tribal name of the applicant as the name appears in the list of recognized Indian tribes published by the Secretary in the Federal Register pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a–1);
 (C)a legal description of the land to be acquired; (D)a description of the need for the proposed acquisition of the property;
 (E)a description of the purpose for which the property is to be used; (F)a legal instrument to verify current ownership, such as a deed;
 (G)statutory authority for the proposed acquisition of the property; (H)a business plan for management of the land to be acquired, if the application is for business purposes;
 (I)the location of the land to be acquired relative to State and reservation boundaries; and (J)a copy of any cooperative agreement between the applicant and a contiguous jurisdiction.
 (3)Final decisionAfter considering an application described in this subsection and in accordance with subsection (c) and any other applicable Federal law or regulation, a final decision to approve or deny the completed application shall be issued.
						(c)Statutory notice and comment requirements
						(1)Notice and comment requirements for initial applications
							(A)Notice
 (i)In generalNot later than 30 days after the date on which the Secretary receives an initial application, the Secretary shall make that application, whether complete or incomplete, available to the public on the website of the Department, subject to applicable Federal privacy laws.
 (ii)Additional notice requirementNot later than 30 days after the date on which the Secretary receives an initial application, the Secretary shall provide by certified mail notice of the application to contiguous jurisdictions.
 (B)CommentEach contiguous jurisdiction notified under subparagraph (A)(ii) shall have not fewer than 30 days, beginning on the date that the contiguous jurisdiction receives the notice, to comment on that initial application.
							(2)Notice requirement for any application update, modification, or withdrawal
 (A)In generalIf at any time an application is updated, modified, or withdrawn, not later than 5 days after the date on which the Secretary receives notice of that update, modification, or withdrawal, the Secretary shall make that information available to the public on the website of the Department, subject to any applicable Federal privacy laws.
 (B)InclusionIf an application has been updated or modified in any way, the notice described in subparagraph (A) shall include a description of the changes made and the updated or modified application, whether complete or incomplete, available on the website of the Department, subject to any applicable Federal privacy laws.
							(3)Notice and comment requirements for completed applications
							(A)Notice
 (i)In generalNot later than 30 days after the date on which the Secretary receives a completed application, the Secretary shall make that application available to the public on the website of the Department, subject to any applicable Federal privacy laws.
 (ii)Additional notice requirementsNot later than 30 days after the date on which the Secretary receives a completed application, the Secretary shall provide by certified mail notice of the application to contiguous jurisdictions.
 (iii)Publication in federal registerNot later than 5 days after the date on which the Secretary receives a completed application, the Secretary shall publish in the Federal Register notice of the completed application.
 (B)CommentContiguous jurisdictions shall have not fewer than 30 days, beginning on the date on which the contiguous jurisdiction receives notice under subparagraph (A)(ii), to comment on that completed application.
							(4)Notice of decision
 (A)In generalNot later than 5 days after a final decision to approve or deny an application is issued, the Secretary shall issue a notice of decision and make the notice of decision available to the public on the website of the Department.
 (B)Publication in federal registerNot later than 5 days after a final decision to approve or deny an application is issued, the Secretary shall publish in the Federal Register the notice of decision described in subparagraph (A).
							(d)Encouraging local cooperation
 (1)In generalThe Secretary shall encourage, but may not require, applicants to enter into cooperative agreements with contiguous jurisdictions.
						(2)Cooperative agreements
 (A)In generalThe Secretary shall give weight and preference to an application with a cooperative agreement described in paragraph (1).
 (B)Terms of agreementA cooperative agreement described in paragraph (1) may include terms relating to mitigation, changes in land use, dispute resolution, fees, and other terms determined by the parties to be appropriate.
							(C)Submission of cooperative agreement
 (i)In generalIf an applicant submits to the Secretary a cooperative agreement or multiple cooperative agreements executed between the applicant and contiguous jurisdictions, the Secretary shall issue a final decision to approve or deny a complete application not later than—
 (I)60 days after the date of completion of the review process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) described in clause (ii); or
 (II)if that review process is not applicable, 30 days after the date on which a complete application is received by the Secretary.
 (ii)TimelineCompletion of the review process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) described in clause (i) may refer to—
 (I)the issuance of a categorical exclusion determination in accordance with section 6.204 of title 40, Code of Federal Regulations (or successor regulations);
 (II)an environmental assessment finding of no significant impact in accordance with section 6.206 of title 40, Code of Federal Regulations (or successor regulations); or
 (III)the issuance of a record of decision in accordance with section 6.208 of title 40, Code of Federal Regulations (or successor regulations).
 (iii)Effect of failure to issue timely final decisionIf the Secretary fails to issue a final decision by the date described in clause (i), the application shall be—
 (I)deemed approved on an automatic basis; and (II)treated as a final decision.
									(D)Cooperative agreement not submitted
 (i)In generalIf an applicant does not submit to the Secretary a cooperative agreement executed between the applicant and contiguous jurisdictions, the Secretary shall issue a written determination of mitigation by the date that is not later than 30 days after a complete application is received by the Secretary, which shall—
 (I)describe whether any economic impacts on contiguous jurisdictions have been mitigated to the extent practicable; and
 (II)explain the basis of that determination. (ii)Determination of mitigationThe Secretary shall consider a determination of mitigation in making a final decision to approve or deny an application, but that determination shall not halt or unduly delay the regular processing of an application.
 (iii)ConsiderationsIn making a determination of mitigation described in clause (i), the Secretary shall take into consideration—
 (I)the anticipated economic impact of approving an application on contiguous jurisdictions; and (II)whether the absence of a cooperative agreement is attributable to the failure of any contiguous jurisdiction to work in good faith to reach an agreement with the applicant.
 (iv)NoticeThe Secretary shall provide by certified mail a copy of the determination of mitigation described in clause (i) to the applicant and contiguous jurisdictions not less than 5 days after a determination of mitigation is issued.
 (v)Good faith protectionFailure to submit a cooperative agreement shall not prejudice an application if the Secretary determines that the failure to submit is attributable to the failure of any contiguous jurisdiction to work in good faith to reach an agreement.
 (3)Reciprocal notice and commentThe Secretary shall also encourage contiguous jurisdictions to engage in local cooperation through reciprocal notice and comment procedures, particularly with regard to changes in land use.
						(e)Implementation
 (1)ConsultationNot later than 60 days after the date of enactment of this section, the Secretary shall initiate consultation with Indian tribes regarding the implementation of this section.
 (2)SummaryNot later than 180 days after the date on which the consultation described in paragraph (1) is initiated, the Secretary shall issue a summary of the consultation and the summary shall be published in the Federal Register.
 (3)RulemakingNot later than 60 days after the date on which the summary described in paragraph (2) is published in the Federal Register, the Secretary shall, through a rulemaking under section 553 of title 5, United States Code, modify existing regulations, guidance, rules, and policy statements, as necessary to carry out this section.
						(f)Judicial review
 (1)In generalAn applicant or contiguous jurisdiction may seek review of a final decision. (2)Administrative reviewAn applicant or contiguous jurisdiction may seek review in a United States district court only after exhausting all available administrative remedies..
		4.Effect
 (a)Other land determinationsNothing in this Act (or an amendment made by this Act) impacts any other Federal Indian land determination.
 (b)Effect on other lawsNothing in this Act (or the amendments made by this Act) affects— (1)the application or effect of any Federal law other than the Act of June 18, 1934 (25 U.S.C. 461 et seq.); or
 (2)any limitation on the authority of the Secretary of the Interior under any Federal law or regulation other than the Act of June 18, 1934 (25 U.S.C. 461 et seq.).
	
 1.Short titleThis Act may be cited as the Interior Improvement Act. 2.Definitions (a)In generalThe first sentence of section 19 of the Act of June 18, 1934 (commonly known as the Indian Reorganization Act) (25 U.S.C. 479), is amended—
 (1)by striking The term and inserting Effective beginning on June 18, 1934, the term; and (2)by striking any recognized Indian tribe now under Federal jurisdiction and inserting any federally recognized Indian tribe.
 (b)Retroactive protectionTo the extent a trust acquisition by the Secretary of the Interior pursuant to the Act of June 18, 1934 (commonly known as the Indian Reorganization Act) (25 U.S.C. 461 et seq.), is subjected to a challenge based on whether an Indian tribe was federally recognized or under Federal jurisdiction on June 18, 1934, that acquisition is ratified and confirmed.
 3.Improving land acquisitionsThe Act of June 18, 1934 (commonly known as the Indian Reorganization Act), is amended by inserting after section 5 (25 U.S.C. 465) the following:  5A.Land acquisition applications (a)DefinitionsIn this section:
 (1)ApplicantThe term applicant means an Indian tribe or individual Indian who— (A)submits an application under subsection (b)(1)(A); or
 (B)is deemed an applicant under subsection (b)(1)(B). (2)ApplicationThe term application means an application submitted to the Department by an applicant under subsection (b).
 (3)ContiguousThe term contiguous— (A)means 2 parcels of land having a common boundary, notwithstanding the existence of non-navigable waters or a public road or right-of-way; and
 (B)includes parcels that touch at a point. (4)Contiguous jurisdictionThe term contiguous jurisdiction means any county, county equivalent, or Indian tribe, or the Federal Government, with governmental jurisdiction over the land contiguous to the land under consideration in an application.
						(5)Cooperative agreement
 (A)In generalThe term cooperative agreement means any enforceable contract by which the parties bind themselves to work jointly and productively toward some mutually beneficial end.
 (B)InclusionThe term cooperative agreement includes a memorandum of understanding, an intergovernmental agreement, or any other enforceable contract.
 (6)County and county equivalent The terms county and county equivalent mean the largest territorial division for local government within a State with the authority to enter into enforceable cooperative agreements with Indian tribes or individual Indians.
 (7)DepartmentThe term Department means the Department of the Interior. (8)Determination of mitigationThe term determination of mitigation means a written Secretarial determination that—
 (A)describes whether anticipated impacts on contiguous jurisdictions have been mitigated to the maximum extent practicable; and
 (B)explains the basis of that determination.
 (9)Explanation of final decisionThe term explanation of final decision means a written explanation— (A)of the basis of a final decision to approve or deny an application; and
 (B)that explicitly addresses all requirements and considerations described in subsection (e)(1). (10)Final decisionThe term final decision means a decision that is final for the Department, as determined or defined by the Secretary.
 (11)ImpactsThe term impacts means the anticipated costs and benefits to the applicant, contiguous jurisdictions, and any other Indian tribe with governmental functions, infrastructure, or services that would be directly, immediately, and significantly impacted by the proposed acquisition.
 (12)Indian tribe The term Indian tribe means an Indian tribe included in the list published by the Secretary in the Federal Register pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a–1).
 (13)MitigateThe term mitigate means to avoid, minimize, rectify, reduce, or compensate for adverse impacts to the applicant, contiguous jurisdictions, and any other Indian tribe with governmental functions, infrastructure, or services that would be directly, immediately, and significantly impacted by the proposed acquisition.
 (14)Notice of final decisionThe term notice of final decision means a notice of a final decision to accept or deny an application to take land into trust that— (A)is made available to the public; and
 (B)contains— (i)a legal description of the land; and
 (ii)instructions on how to obtain a copy of the final decision. (15)SecretaryThe term Secretary means the Secretary of the Interior.
						(b)Discretionary off-Reservation  acquisitions
						(1)Submission
 (A)In generalAn Indian tribe or individual Indian seeking to have off-reservation fee or restricted land taken into trust for the benefit of that Indian tribe or individual Indian shall submit an application to the Secretary at such time, in such manner, and containing such information as this section and the Secretary require.
 (B)Pending applicationsOn the request of an Indian tribe or individual Indian whose application to take land into trust is pending as of the first date on which an application may be filed under the application process established by this section, the Secretary shall deem the Indian tribe or individual Indian an applicant under this section, subject to the condition that the Indian tribe or individual Indian supplements the pending application as necessary to comply with this subsection.
 (2)Application requirementsThe Secretary may approve complete applications described in paragraph (1), subject to the condition that the application includes—
 (A)a written request for approval of a trust acquisition by the United States for the benefit of the applicant;
 (B)the legal name of the applicant, including, in the case of an applicant that is an Indian tribe, the tribal name of the applicant as the name appears in the list of recognized Indian tribes published by the Secretary in the Federal Register pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a–1);
 (C)a legal description of the land to be acquired; (D)a description of the need for the proposed acquisition of the property;
 (E)a description of the purpose for which the property is to be used; (F)a legal instrument to verify current ownership, such as a deed;
 (G)statutory authority for the proposed acquisition of the property; (H)a business plan for management of the land to be acquired, if the application is for business purposes; and
 (I)the location of the land to be acquired relative to State and reservation boundaries. (c)Statutory notice and comment requirements (1)Initial applications (A)Notice (i)In generalNot later than 30 days after the date on which the Secretary receives an initial application, the Secretary shall make that application, whether complete or incomplete, available to the public on the website of the Department, subject to applicable Federal privacy laws.
 (ii)Additional notice by certified mailNot later than 30 days after the date on which the Secretary receives an initial application, the Secretary shall provide by certified mail notice of the application to contiguous jurisdictions.
								(B)Comments
 (i)In generalEach contiguous jurisdiction notified under subparagraph (A)(ii) shall have not fewer than 60 days, beginning on the date that the contiguous jurisdiction receives the notice, to comment on that initial application.
 (ii)Response to commentsAn applicant shall have not fewer than 60 days, beginning on the date on which a contiguous jurisdiction submits a comment under clause (i), to respond to comments submitted on an initial application.
								(2)Application updates, modifications, and withdrawals
 (A)In generalIf at any time an application is updated, modified, or withdrawn, not later than 10 days after the date on which the Secretary receives notice of that update, modification, or withdrawal, the Secretary shall make that information available to the public on the website of the Department, subject to any applicable Federal privacy laws.
 (B)InclusionIf an application has been updated or modified in any way, the notice described in subparagraph (A) shall include a description of the changes made and the updated or modified application, whether complete or incomplete, available on the website of the Department, subject to any applicable Federal privacy laws.
							(3)Completed applications
							(A)Notice
 (i)In generalNot later than 30 days after the date on which the Secretary receives a completed application, the Secretary shall make that application available to the public on the website of the Department, subject to any applicable Federal privacy laws.
 (ii)Additional notice by certified mailNot later than 30 days after the date on which the Secretary receives a completed application, the Secretary shall provide by certified mail notice of the application to contiguous jurisdictions.
 (iii)Publication in federal registerNot later than 10 days after the date on which the Secretary receives a completed application, the Secretary shall publish in the Federal Register notice of the completed application.
								(B)Comments
 (i)In generalEach contiguous jurisdiction shall have not fewer than 60 days, beginning on the date on which the contiguous jurisdiction receives notice under subparagraph (A)(ii), to comment on that completed application.
 (ii)Response to commentsAn applicant shall have not fewer than 60 days, beginning on the date on which a contiguous jurisdiction submits a comment under clause (i), to respond to comments submitted on a completed application.
								(d)Encouraging local cooperation
 (1)In generalThe Secretary shall encourage, but not require, applicants to enter into cooperative agreements with contiguous jurisdictions.
						(2)Cooperative agreements
 (A)In generalThe Secretary shall evaluate applications accompanied by 1 or more cooperative agreements with contiguous jurisdictions in accordance with the expedited process described in subparagraph (C)(i).
 (B)Terms of agreementA cooperative agreement described in paragraph (1) may include terms relating to mitigation, changes in land use, dispute resolution, fees, and other terms determined by the parties to be appropriate.
							(C)Cooperative agreement submitted
 (i)Expedited processIf an applicant submits to the Secretary 1 or more cooperative agreements executed between the applicant and contiguous jurisdictions, the Secretary shall issue a final decision to approve or deny a complete application not later than 120 days after the date on which—
 (I)clear title to the land under consideration is verified; and (II)all applicable requirements under Federal law and regulation are satisfied.
 (ii)Deemed approvedIf the Secretary fails to issue a final decision by the dates described in clause (i), the application shall be deemed approved and treated as a final decision of the Department, subject to the condition that all requirements described in clause (i) are satisfied.
								(D)Cooperative agreement not submitted
 (i)Determination of mitigationIf an applicant does not submit to the Secretary 1 or more cooperative agreements executed between the applicant and the contiguous jurisdictions, the Secretary shall issue a written determination of mitigation by the date that is not later than 180 days after a complete application is received by the Secretary.
 (ii)Considerations for determinationIn making a determination of mitigation described in clause (i), the Secretary shall consider— (I)the anticipated impacts on contiguous jurisdictions and the applicant of approving or not approving an application;
 (II)any relevant comments and responses to comments received by the Secretary under this section; and (III)whether the absence of a cooperative agreement is attributable to the failure of any contiguous jurisdiction to work in good faith to reach an agreement with the applicant.
 (iii)Good faith protectionFailure to submit a cooperative agreement shall not prejudice an application if the Secretary determines that the failure to submit is attributable to the failure of any contiguous jurisdiction to work in good faith, honestly and without fraud or unfair dealing, to reach an agreement.
 (iv)Guaranteed regular processingIn making a determination of mitigation, the Secretary shall not unduly delay the regular processing of an application.
 (v)Notice of determinationThe Secretary shall provide by certified mail a copy of the determination of mitigation described under this subsection to the applicant and contiguous jurisdictions not fewer than 10 days after a determination of mitigation is issued.
 (3)Reciprocal notice and commentThe Secretary shall also encourage contiguous jurisdictions to engage in local cooperation through reciprocal notice and comment procedures, particularly with regard to changes in land use.
						(e)Final Decision on Application
 (1)Final decisionThe Secretary shall issue a final decision to approve or deny a completed application after— (A)clear title to the land under consideration is verified;
 (B)all applicable requirements under Federal law and regulation are satisfied; and (C)consideration of—
 (i)all application materials and information submitted by the applicant under this section; (ii)all comments and responses to comments submitted to the Secretary under this section;
 (iii)a determination of mitigation issued under subsection (d), if any; (iv)relevant and material cooperative agreements between the applicant and contiguous jurisdictions, if any;
 (v)relevant and material cooperative agreements between the applicant and non-contiguous jurisdictions, if any; and
 (vi)any other information the Secretary identifies as relevant and material to the final decision to approve or deny an application.
								(2)Transparency
 (A)Notice and explanation of final decisionNot later than 10 days after a final decision to approve or deny an application is issued, the Secretary shall—
 (i)publish a notice of final decision and explanation of final decision on the website of the Department and in the Federal Register; and
 (ii)provide by certified mail a copy of the notice of final decision and explanation of final decision. (B)Additional noticeIn addition to the notice required by subparagraph (A), the Secretary shall publish a notice of final decision in a newspaper of general circulation serving the affected area of the decision.
 (C)InclusionThe requirements described in subparagraphs (A) and (B) apply to an application deemed approved under subsection (d)(2)(C)(ii).
 (f)Safeguarding proprietary informationNothing in this Act requires the publication or release of proprietary information submitted by an applicant under this section.
					(g)Implementation
 (1)ConsultationNot later than 90 days after the date of enactment of this section, the Secretary shall initiate consultation with Indian tribes regarding the implementation of this section.
 (2)SummaryNot later than 180 days after the date on which the consultation described in paragraph (1) is initiated, the Secretary shall issue a summary of the consultation and the summary shall be published in the Federal Register.
 (3)RulemakingNot later than 90 days after the date on which the summary described in paragraph (2) is published in the Federal Register, the Secretary shall, through a rulemaking under section 553 of title 5, United States Code, modify existing regulations, guidance, rules, and policy statements, as necessary to carry out this section.
 (h)Judicial reviewInterested parties may seek review of a final decision in a United States district court after exhausting all administrative remedies available under subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act)..
		4.Effect
 (a)Other land determinationsNothing in this Act (or an amendment made by this Act) impacts any other Federal Indian land determination.
 (b)Effect on other lawsNothing in this Act (or the amendments made by this Act) affects— (1)the application or effect of any Federal law other than the Act of June 18, 1934 (25 U.S.C. 461 et seq.); or
 (2)any limitation on the authority of the Secretary of the Interior under any Federal law or regulation other than the Act of June 18, 1934 (25 U.S.C. 461 et seq.).June 9, 2016Reported with an amendment